DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on February 16, 2021.  Claims 1-20 are pending.  Claims 1, 18 and 19 are independent.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on February 16, 2021 and June 6, 2022 have been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  The Forms PTO-1449 are signed and attached hereto.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: “first means” and “second means” in claim 19.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 11 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2017/0113664 to Nix.
Claims 1-5, 11 and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nix.
With respect to independent claims 1, 18 and 19, Nix discloses detecting, by an assisted-driving system that is currently controlling motion of a first vehicle, a traffic event external to the first vehicle (see abstract:  An event data file generator is configured to generate an event data file according to rules comprised in the event detector, the event data file comprising a video signal received from a camera, a signal from at least one dynamic vehicle sensor, and target object information received from the object detection sensor. The event data file generator is further configured to initiate data file generation responsive to a surprising event being detected by the event generator, and wherein the contents of the data file are specified by the rules comprised in the event detector.); and 
providing, by the assisted-driving system and in response to detecting the traffic event, confirmation to a passenger in the first vehicle that the assisted-driving system is handling the traffic event, the confirmation including a physical feedback perceptible to the passenger (see paragraphs [0023] and [0054]:  Depending on the level of automation, the described system may warn the human driver 107 of the host vehicle 100, take automatic action if the human driver 107 appears inattentive, or take over control of the vehicle 100 to allow the human driver 107 to focus on other tasks than driving.  Fusion and control module 330 may validate, parse, process, and/or combine received data, and may determine control actions in response thereto. In some scenarios, fusion and control module 330 may provide a warning to the vehicle operator via ADAS-operator interface 332. ADAS-operator interface 332 may be incorporated into a generic user interface, such as user interface 218. For example, a warning may comprise a visual warning, such as an image and/or message displayed on a touch-screen display or dashboard display, or via a see-through display coupled to a vehicle windshield and/or mirror. In some examples, an audible warning may be presented via the vehicle audio system, such as an alarm or verbalized command.).
With respect to dependent claim 2, Nix discloses. The computer-implemented method of claim 1, further comprising performing, by the assisted-driving system, an action that is triggered by the detection of the traffic event, the action performed after providing the confirmation (see paragraphs [0054] and [0055]: Fusion and control module 330 may receive data from ADAS sensors 305.  Fusion and control module 330 may validate, parse, process, and/or combine received data, and may determine control actions in response thereto. In some scenarios, fusion and control module 330 may provide a warning to the vehicle operator via ADAS-operator interface 332. ADAS-operator interface 332 may be incorporated into a generic user interface, such as user interface 218. For example, a warning may comprise a visual warning.  Fusion and control module 330 may output a signal to a vehicle steering system responsive to an indication that the vehicle drifting out of a traffic lane, or may output a signal to a vehicle braking system to initiate emergency braking if the received sensor data indicates the presence of an object ahead of and in the path of vehicle 301.).
With respect to dependent claim 3, Nix discloses wherein the action comprises at least one of braking the first vehicle or changing a steering angle of the first vehicle (see paragraph [0076]:  As non-limiting examples, fusion and control module 410 may be communicatively coupled to brake controls 432, steering controls 434, and lighting controls 436, which may be examples of brake controls 263, steering controls 262, and lighting controls 264, respectively. Fusion and control module 410 may output corresponding information to the vehicle operator via ADAS-operator interface 422 concurrently with, or in advance of outputting vehicle control actions.).
With respect to dependent claim 4, Nix discloses wherein the physical feedback comprises a first braking action with regard to the first vehicle (see paragraph [0086]: ADAS analytic module 500 may include a fusion and control module data collector 508, which may be configured to receive data from a fusion and control module (e.g., fusion and control modules 330 and/or 410) via vehicle bus 502. Data received from the fusion and control module may pertain to actions taken by the fusion and control module responsive to data received from vehicle systems and sensors, as described with regards to FIG. 4. For example, corrective actions taken by a fusion and control module, such as vehicle-operator warnings, automatic braking, automatic steering control, evasive actions, etc.).
With respect to dependent claim 5, Nix discloses wherein the assisted-driving system does not plan a subsequent action in response to detecting the traffic event (see paragraphs [0022], [0055] and [0076]:  The fusion and control module 103 may communicate with the vehicle's brakes 104 to initiate braking if the sensor data indicates the presence of an object ahead and in the path of the host vehicle. The fusion and control module 103 may also communicate with the vehicle's steering system 105 to apply torque to the steering and prevent the host vehicle from drifting out of the lane or to steer around an object in the path of the host vehicle 100. fusion and control module 330 may output a signal to a vehicle steering system responsive to an indication that the vehicle drifting out of a traffic lane, or may output a signal to a vehicle braking system to initiate emergency braking if the received sensor data indicates the presence of an object ahead of and in the path of vehicle 301. Fusion and control module 410 may be communicatively coupled to brake controls 432, steering controls 434, and lighting controls 436, which may be examples of brake controls 263, steering controls 262, and lighting controls 264, respectively. Fusion and control module 410 may output corresponding information to the vehicle operator via ADAS-operator interface 422 concurrently with, or in advance of outputting vehicle control actions.).
With respect to dependent claim 11, Nix discloses wherein the physical feedback comprises a first change of steering angle with regard to the first vehicle (see paragraph [0076]:  fusion and control module 410 may be communicatively coupled to brake controls 432, steering controls 434, and lighting controls 436, which may be examples of brake controls 263, steering controls 262, and lighting controls 264, respectively. Fusion and control module 410 may output corresponding information to the vehicle operator via ADAS-operator interface 422 concurrently with, or in advance of outputting vehicle control actions.).
With respect to dependent claim 15, Nix discloses wherein the physical feedback comprises increasing a seat belt tension for the passenger (see paragraph [0037]:  the inputs received by sensor subsystem 210 may include inputs from seat belt tension sensors).
With respect to dependent claim 16, Nix discloses wherein the physical feedback comprises moving a seat for the passenger in the first vehicle (see paragraph [0042]:  Vehicle control system 230 may include controls for adjusting the settings of various vehicle controls 261 (or vehicle system control elements) related to the engine and/or auxiliary elements within a cabin of the vehicle, such as seat controls.).
With respect to dependent claim 17, Nix discloses, wherein the traffic event comprises an object being positioned in a path of the first vehicle, or a second vehicle entering the path of the first vehicle (see paragraph [0055]: fusion and control module 330 may output a signal to a vehicle steering system responsive to an indication that the vehicle drifting out of a traffic lane, or may output a signal to a vehicle braking system to initiate emergency braking if the received sensor data indicates the presence of an object ahead of and in the path of vehicle 301.).
With respect to dependent claim 20, Nix discloses wherein the first means comprises at least one of a radar, lidar, camera, or an ultrasonic sensor (see paragraph [0017]:  Automobiles are increasingly using Advanced Driver Assistance Systems (ADAS systems) to support the driver and automate driving tasks. ADAS systems generally comprise sensors, such as radar sensors, lidar sensors, and machine vision cameras.), and 
wherein the second means comprises at least one of a steering system of the vehicle, a brake system of the vehicle, a seat belt tensioner of the vehicle, or a seat motor of the vehicle (see paragraph [0037] and [0055]: seat belt tension sensors; vehicle braking system.

Allowable Subject Matter
Claims 6-10 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661